Citation Nr: 1510070	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  10-28 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hand disability.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a right foot disability.

4.  Entitlement to service connection for a vision disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1973 to December 1982.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the St. Petersburg, Florida Department of Veteran Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review of the record the Board found that further development is needed for VA to satisfy its duty to assist the Veteran in development of evidence to substantiate his claims.   The Veteran's pertinent VA treatment records appear to be outstanding.  In January 2010 correspondence, he reported that he has received treatment for the disabilities on appeal at the Lake City, Florida VA Medical Center (MC).  He indicated that all of his treatment for the claimed disabilities was at that facility. No attempt to secure records of such treatment is shown in the record.  As records of such treatment are constructively of record and are alleged to be pertinent, they must be secured.

The record also notes that on three separate occasions the Veteran failed to report for VA examinations scheduled in conjunction with the issues on appeal.  However, a review of the examination requests found the address listed (536 E. Fronie St., Lake City, FL 32055; differs from the 310 N.E. Fronie St., Lake City, FL, 32055 address provided by the Veteran and his representative in their statements in support of the instant appeal.  Thus, it may well be that the Veteran did not receive notification of the scheduled VA examinations (in which case there was good cause for his failures to appear).  He has requested several times to be scheduled for a VA examination, thus expressing willingness to report for a rescheduled examination (upon proper notification).  Consequently, the examinations must be rescheduled (and the Veteran notified at his verified current address).  

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record complete copies of clinical records of all VA evaluations or treatment the Veteran has received for his right hand, right foot, right ankle, and vision problems.  

2. Then, the AOJ should arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his right hand, right foot, and right ankle disabilities.  The entire record must be reviewed in conjunction with the examination, and any tests or studies deemed necessary must be ordered.  The examiner should note that during service the Veteran was placed on a profile for a subtalar dislocation of the right ankle, and again for status post subtalar dislocation of the right ankle.  Based on an examination of the Veteran and review of the record, the examiner should provide opinions that respond to the following:

a. Please identify, by medical diagnosis, each right hand, right foot, and right ankle disability entity found.

b. For each right hand disability diagnosed, please opine whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's military service or injuries therein, to specifically include a March 1981 right fifth metacarpal injury noted in his service treatment records (STRs).

c. For each right foot or right ankle disability diagnosed, please opine whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's military service or injuries therein, to specifically include a June 1980 right ankle dislocation/fracture noted in his STRs.

The examiner must include rationale with all opinions, citing to supporting factual data as appropriate.

3. The AOJ should also arrange for the Veteran to be examined by an ophthalmologist to determine the nature and likely etiology of his claimed vision disability.  The entire record must be reviewed in conjunction with the examination, and any tests or studies deemed necessary must be ordered.  Based on an examination of the Veteran and review of the record, the examiner should provide opinions that respond to the following:

a. Please identify, by medical diagnosis, each vision disability entity found.

b. For each disability diagnosed, please indicate whether such is at least as likely as not (a 50 percent or better probability) related to the Veteran's military service/injuries therein, to specifically include a July 1976 notation of a cut above his left eye.

All opinions provided must include a complete rationale with citation to supporting factual data.

4. The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

